Fourth Court of Appeals
                               San Antonio, Texas
                                      May 13, 2022

                                  No. 04-22-00097-CV

                                  Sharyn DACBERT,
                                Appellant/Cross-Appellee

                                            v.

 MEDICAL CENTER OPHTHALMOLOGY ASSOCIATES, L.L.P. and Michael Singer,
                     Appellees/'Cross- Appellants


                From the 37th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2020-CI-06670
                       Honorable Martha Tanner, Judge Presiding


                                     ORDER
    Appellant/Cross-Appellee’s second motion for an extension of time to file brief is
GRANTED. The brief is due on or before May 27, 2022.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court